DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits. Claims 1-20 are currently pending.
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 October 2019 was received and considered.

Drawings
The drawings are objected to because Figure 15 is not labeled as Prior Art. The specification indicates that the stent design of Figure 15 is a prior design not encompassed in the scope of the claimed invention, therefore it should be properly indicated as Prior Art (see MPEP 608.02(g)). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, at least one ring stent attached to an .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). The originally filed specification does not mention, suggest, or give any kind of support for the limitation of claim 16, wherein at least one ring stent is attached to an internal surface of the tubular member. It is either stated that the ring stent(s) may be attached to an external surface of the tubular 
The disclosure is objected to because of the following informalities: 
[0025], line 7: “from” should be “form”
Appropriate correction is required.

Claim Objections
Claims 2-3, 5-7, 9-10, 12, 16, and 19-20 are objected to because of the following informalities:
Claim 2
Line 5: “Sa” should be “Sa1”
Lines 5-6: “and at the at least one further series” should be “and the at least one further series”
Lines 7-9: the use of “respective” when referring to peaks and valleys causes confusion because the previous statement refers to peaks and valleys of both series, so it is not easily understood whether the peaks 
Claim 3
Line 4: “the next adjacent ring” lacks proper antecedent basis – this should be “a next adjacent ring stent”
Lines 7-8: “the preceding adjacent ring stent” lacks proper antecedent basis – this should be “ each preceding adjacent ring stent”
Claim 5
Line 4: “the next adjacent ring” lacks proper antecedent basis – this should be “a next adjacent ring stent”
Claim 6
Line 3: “are arranged” should be “is arranged” because the phrase refers back to the plurality, not the ring stents
Line 4: “to form” should be “that form”
Lines 4-5: “the successive pairs of adjacent ring stents” lacks proper antecedent basis – this should be “each successive pair of adjacent ring stents” (Note: with this change, the language in line 5 would need to be altered from “are angularly offset” to “is angularly offset”)
Lines 5-6: “the immediately preceding pair of adjacent ring stents” lacks proper antecedent basis – this should be “each immediately preceding pair of adjacent ring stents”
Claim 7
Line 5: “Sa1” should be “S1”
Line 6: “series of ring stents” should be “series So of ring stents”
Line 7: “Sa1” should be “S1”
Line 7: “the next ring stent” lacks proper antecedent basis – this should be “a next ring stent”
Line 8: “Sa1” should be “S1”
Line 9: “Sa1” should be “S1”
Line 10: “Sao” should be “So”
Line 11: “the next ring stent” lacks proper antecedent basis – this should be “a next ring stent”
Line 11: “Sao” should be “So”
Line 12: “valleys of which” should be “valleys which”
Line 13: “Sao” should be “So”
Line 14: “the angular offset” lacks proper antecedent basis – this should be “an angular offset”
Line 14: “Sa1” should be “S1”
Line 15: “the angular offset” lacks proper antecedent basis – this should be “an angular offset”
Line 15: “Sao” should be “So”
Claim 9
Line 4: “Sao” has already been used to denote the at least one other series of ring stents and should not be used again to denote the individual ring stents
Line 8: “the next ring stent” lacks proper antecedent basis – this should be “a next ring stent”
Line 11: “(Sao1-Saon)” should be “(Sao1-Saon)”
Line 11: “the next ring stent” lacks proper antecedent basis – this should be “a next ring stent”
Line 12: “valleys of which” should be “valleys which”
Line 13: “the corresponding peaks and valleys” lacks proper antecedent basis – this should be “corresponding peaks and valleys”
Claim 10
Lines 2 and 4-5: “(Sao1-Saon)” should be “(Sao1-Saon)” 
Claim 12
“the angular offset” lacks proper antecedent basis – this should be “an angular offset of adjacent ring stents”
Claim 16
“prosthesis claimed of 1” should be “prosthesis of claim 1”
Claim 19
Line 3: "the product" lacks proper antecedent basis – this should be "a product"
Claim 20
“the height dimension Ho” lacks proper antecedent basis – this should be “a height dimension Ho” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the angular offset” in line 1. This is indefinite because it is not known whether this is referring to the angular offset of the first series of stents or the angular offset of the at least one other series of stents.
Claim 10 recites the limitation "the series of aligned ring stents" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. This is also indefinite because it is unclear which series of stents is being referenced. The language suggests the first series, but the numerical notation suggests the at least one other series. For purposes of examination, it was assumed that this claim refers only to the at least one other series. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruszewski (US 20120271401 A1).
Regarding claim 1, Bruszewski teaches a stent graft prosthesis comprising: a tubular member having a length dimension extending between a first end of the tubular member and a second end of the tubular member, and a lumen width dimension (Bruszewski: Figure 1, element 102); and a plurality of discrete compressible ring stents spaced apart and attached along the length of the tubular member, each compressible ring stent having an undulating contour forming a plurality of alternate peaks and valleys, and a height dimension, each compressible ring stent extending around a surface of the tubular member in a direction non-parallel to the length of the tubular member, wherein the peaks and valleys of at least one compressible ring stent are offset angularly with respect to the peaks and valleys of an adjacent compressible ring stent (Bruszewski: Figure 1, elements 104; Figure 13).
a1 spaced apart and attached along the length of the tubular member, and at least one further series of mutually aligned ring stents Sa2 spaced apart and attached along the length of the tubular member and interposed with the first series Sa, the first series Sa1 and at the at least one further series Sa2 each comprising several ring stents having peaks and valleys, the respective peaks being aligned and the respective valleys being aligned in the first series Sa1 of ring stents, and the respective peaks being aligned and the respective valleys being aligned in the at least one further series Sa2, and wherein the peaks and valleys of at least one compressible ring stent in the at least one further series Sa2 of ring stents are offset angularly with respect to the peaks and valleys of an adjacent compressible ring stent in the first series Sa1 of ring stents. See Annotated Figure 1.1 below detailing how these elements of the claimed invention apply to Bruszewski Figure 1. It is noted that the claim language does not preclude additional ring stents not included in any series.

    PNG
    media_image1.png
    524
    811
    media_image1.png
    Greyscale


Regarding claim 5, Bruszewski teaches the stent graft prosthesis of claim 1, and further teaches the additional limitation wherein said plurality of compressible ring stents are configured as a series of ring stents spaced apart and attached along the length of the tubular member, and wherein with respect to a ring stent having peaks and valleys within the series of ring stents, the next adjacent ring stent in the series has peaks and valleys which are offset angularly with respect to the peaks and valleys of the ring stent having peaks and valleys within the series of ring stents (Bruszewski: Figure 1).
Regarding claim 6, Bruszewski teaches the stent graft prosthesis of claim 1, and further teaches the additional limitation wherein the plurality of discrete compressible ring stents spaced apart and attached along the length of the tubular member, are arranged as mutually aligned pairs of adjacent compressible ring stents to form a series of mutually aligned pairs of adjacent ring stents, wherein the successive pairs of adjacent ring stents are angularly offset from the immediately preceding pair of adjacent ring stents (Bruszewski: Figure 13). It is noted that the claim language does not preclude additional ring stents not included in the series.
a1 of ring stents (S1-Sn) and at least one other series Sao of ring stents (Sao1-Saon) including aligned ring stents (Sao), interposed such that at least one ring stent in the first series of ring stents (S1-Sn) is located between two ring stents in the at least one other series of ring stents (Sao1-Saon), and wherein with respect to a first ring stent (S1) having peaks and valleys in the first series of ring stents (S1-Sn), the next ring stent (S2) in the first series (S1-Sn) has peaks and valleys which are offset angularly with respect to the peaks and valleys of the first ring stent (S1) in the first series (S1-Sn), and wherein with respect to a first ring stent (Sao1) in the at least one other series (Sao1-Saon), the next ring stent (Sao2) in the at least one other series (Sao1-Saon) has peaks and valleys of which are respectively longitudinally aligned with respect to the corresponding peaks and valleys of the first ring stent (Sao1) in the at least one other series (Sao1-Saon). See Annotated Figure 1.2 below detailing how these elements of the claimed invention apply to Bruszewski Figure 1. It is noted that the claim language does not preclude additional ring stents not included in any series.

    PNG
    media_image2.png
    524
    811
    media_image2.png
    Greyscale

Regarding claim 10, Bruszewski teaches the stent graft prosthesis of claim 9, and further teaches the additional limitation wherein the peaks and valleys of each ring stent in the series of aligned ring stents (Sao1-Saon) spaced apart and attached along the length of the tubular member are mutually aligned with the corresponding peaks and valleys of each other ring stent in the series of aligned ring stents (Sao1-Saon). See Annotated Figure 1.2 above detailing how these elements of the claimed invention apply to Bruszewski Figure 1.
Regarding claim 11, Bruszewski teaches the stent graft prosthesis of claim 1, and further teaches the additional limitation wherein at least one circular ring stent is attached as a terminal stent at the first end of the tubular member, and optionally at least one circular ring stent is attached as a terminal stent at the second end of the tubular member (Bruszewski: Figure 1, elements 112 and 114).

Regarding claim 15, Bruszewski teaches the stent graft prosthesis of claim 1, and further teaches the additional limitation wherein at least one ring stent is attached to an external surface of the tubular member (Bruszewski: Figure 1; [0032], lines 6-8).
Regarding claim 16, Bruszewski teaches the stent graft prosthesis of claim 1, and further teaches the additional limitation wherein at least one ring stent is attached to an internal surface of the tubular member (Bruszewski: [0032], lines 8-10). 
Regarding claim 17, Bruszewski teaches the stent graft prosthesis of claim 1, and further teaches the additional limitation wherein each ring stent comprises a shape memory material which may be heat set (Bruszewski: [0032], lines 13-18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruszewski (US 20120271401 A1) in view of Bruzzi (US 20120239136 A1).

Bruzzi teaches the additional limitation, wherein the undulating contour of the compressible ring stents comprises two peaks and two valleys to form a saddle-shaped ring stent (Bruzzi: Figure 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruszewski and incorporate the teaching of Bruzzi to make the ring stents saddle-shaped with only two peaks and two valleys. Doing so would have facilitated a reduced crimp diameter for insertion of the stent-graft into smaller lumens, resulted in preferable variation in stent flexural stiffness along the length of the stent-graft, would have made the device more suitable for use in vessels which undergo significant deformation and bending, and would have better enabled angular offsetting of the ring stents (Bruzzi: [0044]; [0125]-[0127]; [0132]; [0147]).

Claims 1-5, 7-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 20140121761 A1) in view of Bruzzi (US 20120239136 A1).
Regarding claim 1, McDonald teaches a stent graft prosthesis comprising: a tubular member having a length dimension extending between a first end of the tubular member and a second end of the tubular member, and a lumen width dimension; and a plurality of discrete compressible ring stents spaced apart and attached along the length of the tubular member, each compressible ring stent having an undulating contour forming a plurality of alternate 

    PNG
    media_image3.png
    60
    280
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    278
    564
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    701
    893
    media_image5.png
    Greyscale


However, McDonald does not teach the additional limitation wherein the peaks and valleys of at least one compressible ring stent are offset angularly with respect to the peaks and valleys of an adjacent compressible ring stent.
	Bruzzi teaches the additional limitation, wherein the peaks and valleys of at least one compressible ring stent are offset angularly with respect to the peaks and valleys of an adjacent 
Regarding claim 2, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and Bruzzi further teaches the additional limitation wherein said plurality of compressible ring stents are configured as a first series of mutually aligned ring stents Sa1 spaced apart and attached along the length of the tubular member, and at least one further series of mutually aligned ring stents Sa2 spaced apart and attached along the length of the tubular member and interposed with the first series Sa, the first series Sa1 and at the at least one further series Sa2 each comprising several ring stents having peaks and valleys, the respective peaks being aligned and the respective valleys being aligned in the first series Sa1 of ring stents, and the respective peaks being aligned and the respective valleys being aligned in the at least one further series Sa2, and wherein the peaks and valleys of at least one compressible ring stent in the at least one further series Sa2 of ring stents are offset angularly with respect to the peaks and valleys of an adjacent compressible ring stent in the first series Sa1 of ring stents (Bruzzi: [0103]). Specifically, Bruzzi teaches an offset angle between stent rings of 1 to 180 degrees. In the case of an offset angle of 180 degrees, every other ring stent would be aligned, effectively creating two interposed series of aligned stents where immediately 
	Regarding claim 3, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and Bruzzi further teaches the additional limitation wherein said plurality of compressible ring stents are configured as a series of ring stents spaced apart and attached along the length of the tubular member, and wherein with respect to a first ring stent having peaks and valleys in the series of ring stents, the next adjacent ring stent in the series has peaks and valleys which are offset angularly with respect to the peaks and valleys of the first ring stent, and the peaks and valleys of each successive ring stent in the series are offset angularly with respect to the peaks and valleys of the preceding adjacent ring stent (Bruzzi: Figure 22; [0139]; [0140] lines 10-16).
Regarding claim 4, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and Bruzzi further teaches the additional limitation wherein said plurality of compressible ring stents are configured as a series of ring stents spaced apart and attached along the length of the tubular member, and wherein with respect to a first ring stent having peaks and valleys in the series of ring stents, a subsequent ring stent in the series of ring stents not being adjacent to the first ring stent has peaks and valleys which are offset angularly with respect to the peaks and valleys of the first ring stent (Bruzzi: Figure 22).
Regarding claim 5, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and Bruzzi further teaches the additional limitation wherein said plurality of compressible ring stents are configured as a series of ring stents spaced apart and attached along the length of the tubular member, and wherein with respect to a ring stent having peaks 
Regarding claim 7, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and Bruzzi further teaches the additional limitations, wherein said plurality of compressible ring stents spaced apart and attached along the length of the tubular member are configured as at least a first series S1 of ring stents (S1-Sn) and at least one other series S° of ring stents (So1-Son), interposed such that at least one ring stent in the first series Sa1 of ring stents (S1-Sn) is located between two ring stents in the at least one other series of ring stents (So1-Son), and wherein with respect to a first ring stent (S1) having peaks and valleys in the first series Sa1 of ring stents (S1-Sn), the next ring stent (S2) in the first series Sa1 has peaks and valleys which are offset angularly with respect to the peaks and valleys of the first ring stent (S1) in the first series Sa1 of ring stents (S1-Sn), and wherein with respect to a first ring stent (S°1) in the at least one other series Sao of ring stents (So1-Son) the next ring stent (So2) in the at least one other series Sao has peaks and valleys of which are offset angularly with respect to the peaks and valleys of the first ring stent (So1) in the at least one other series Sao of ring stents (So1-Son), the angular offset of ring stents in the first series Sa1 of ring stents (S1-Sn) being different from the angular offset of ring stents in the at least one other series Sao of ring stents (So1-Son). See Annotated Figure 1.4 below detailing how the above elements of the claimed invention apply to Bruzzi Figure 22.

    PNG
    media_image6.png
    74
    292
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    833
    709
    media_image7.png
    Greyscale

It is noted that the claim language does not preclude additional series of ring stents. It also does not require the at least one ring stent in the first series Sa1 to be located immediately between two ring stents in the at least one other series of ring stents. The limitation requires only that the at least one ring stent be between two rings of the at least one other series, even if they are not immediately adjacent on both sides of the at least one ring stent.
Regarding claim 8, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 7, and Bruzzi further teaches the additional limitation wherein the angular offset of the ring stents reverses polarity alternately. It is noted that the language of claims 7 and 8 does not 
Regarding claim 11, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and McDonald further teaches the additional limitation wherein at least one circular ring stent is attached as a terminal stent at the first end of the tubular member, and optionally at least one circular ring stent is attached as a terminal stent at the second end of the tubular member (McDonald: Figure 3, elements 11 and 14).
Regarding claim 12, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and Bruzzi further teaches the additional limitation wherein the angular offset lies in the range of 5 to 60 degrees (Bruzzi: [0103]). Specifically, Bruzzi teaches ranges of angular offset preferably between 1 and 90 degrees, and more preferably between 1 and 45 degrees. Both preferred ranges of Bruzzi overlap the claimed range of 5 to 60 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an angular offset range of 5 to 60 degrees, since it has been held that Prior 
Regarding claim 13, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and further teaches the additional limitation wherein the undulating contour of the compressible ring stents comprises two peaks and two valleys to form a saddle- shaped ring stent (McDonald: Figure 2; Bruzzi: Figure 1A).
Regarding claim 14, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and McDonald further teaches the additional limitation wherein each ring stent is attached to the tubular member by at least one of sutures, adhesive or heat bonding (McDonald: [0038]; [0066], lines 6-9).
Regarding claim 15, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and McDonald further teaches the additional limitation wherein at least one ring stent is attached to an external surface of the tubular member (McDonald: Figure 3; [0044]; [0066], lines 6-9).
Regarding claim 16, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and McDonald further teaches the additional limitation wherein at least one ring stent is attached to an internal surface of the tubular member (McDonald: [0044]).
Regarding claim 17, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 1, and Bruzzi teaches the additional limitation wherein each ring stent comprises a shape memory material which may be heat set (Bruzzi: [0034]; [0110], lines 10-12).
Regarding claim 18, the McDonald/Bruzzi combination teaches the stent graft prosthesis claimed in claim 1, and McDonald further teaches the additional limitation wherein each ring 
Regarding claim 19, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 18, and McDonald further teaches the additional limitation wherein a maximum inter-stent spacing dimension Ax between the spaced apart compressible ring stents has a value which is the product of the height dimension H and a number in the range of 0.3 to 2. Here it is noted that the effective range of ring stent heights taught by McDonald is 4 to 22 mm (McDonald: [0066]-[0070], referred to as “saddle height”). When this range is multiplied with all numbers in the range of 0.3 to 2, the possible range of values for inter-stent spacing dimension Ax is 1.2 to 44 mm. In addition, when the claimed range of ring stent height (2 to 30 mm) is multiplied with all numbers in the range of 0.3 to 2, the possible range of values for inter-stent spacing dimension Ax is 0.6 to 60 mm. The effective range of inter-stent spacing dimension Ax taught by McDonald, which is 5 to 30 mm (McDonald: [0021]-[0023]), falls within both calculated ranges. Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 20, the McDonald/Bruzzi combination teaches the stent graft prosthesis of claim 18, and McDonald further teaches the additional limitation wherein at least one ring stent having an undulating contour forming a plurality of alternate peaks and valleys has a height dimension H1 which is different from the height dimension Ho of at least one other ring stent having an undulating contour forming a plurality of alternate peaks and valleys (McDonald: Figure 3; [0066]-[0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774